 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CYMEYON HILL,                                      No. 2:18-cv-3224-EFB P
12                       Plaintiff,
13              v.                                       ORDER
14    RIOS, et al.,
15                       Defendants.
16

17          Plaintiff, a civil detainee, proceeds without counsel in this action brought pursuant to 42

18   U.S.C. § 1983. The court granted his application to proceed in forma pauperis, directed that

19   monthly payments be made from his prison account, and dismissed his complaint with leave to

20   amend after finding that it failed to include a request for relief. ECF Nos. 10 & 11. Plaintiff has

21   now submitted a motion for reconsideration (of the court’s initial screening order) and to vacate

22   order for filing fees. ECF No. 13. For the reasons stated hereafter, the motion is granted in part

23   and the order collecting filing fees is vacated.

24                                                Filing Fees

25          Plaintiff has informed the court that he is a civil detainee.1 ECF No. 15 at 1. A civil

26   detainee is not a “prisoner” within the meaning of 28 U.S.C. § 1915(h) and 42 U.S.C. § 1997e(h).

27
            1
               Obviously if the court subsequently determines that plaintiff is not a civil detainee, then
28   a collection order will re-issue.
                                                       1
 1   See Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000) (“[O]nly individuals who, at the time
 2   they seek to file their civil actions, are detained as a result of being accused of, convicted of, or
 3   sentenced for criminal offenses are ‘prisoners’ within the definition of 42 U.S.C. § 1997(e) and
 4   28 U.S.C. § 1915.”). Accordingly, as a civil detainee he is not required to pay filing fees and the
 5   court will vacate its order directing that monthly payments be made from his account. See, e.g.,
 6   Padilla v. United States Customs & Border Protection, No. CV-18-01032-PHX-SRB (BSB),
 7   2018 U.S. Dist. LEXIS 158258, *3 (D. Ariz. Aug. 17, 2018) (“Because Plaintiff is a civil detainee
 8   and not a prisoner, Plaintiff is not required to pay the filing fees for this action.”).
 9                                         Motion for Reconsideration
10            Plaintiff’s motion for reconsideration of the order dismissing his complaint with leave to
11   amend must be denied. District courts have wide latitude in deciding whether to grant
12   reconsideration of a previous order. See Navajo Nation v. Norris, 331 F.3d 1041, 1046 (9th Cir.
13   2003). Generally, reconsideration is proper “in the face of the existence of new evidence, an
14   intervening change in the law, or as necessary to prevent manifest injustice.” Id. None of the
15   foregoing elements has been met. The court has done its best to make sense of the content of
16   plaintiff’s motion for reconsideration, but little therein is intelligible. Plaintiff vaguely references
17   a “set-a-kay constructive trust” and asserts that the trust is “void and fraudulent.” ECF No. 13 at
18   7-8. Elsewhere, he claims that he has had “more occasions of excessive force with serious
19   medical issues . . . .” Id. at 2. To the extent that any of these contentions challenge payment of
20   filing fees, the court has already (as noted supra) vacated its collection order. Nothing in the
21   motion for reconsideration, however, gives the court reason to reconsider its initial screening
22   order.
23                                            Motion to Disqualify
24            Plaintiff has also filed a motion to disqualify (ECF No. 16) which is difficult to parse.
25   The court can glean that plaintiff is still attacking the initial assessment of fees which, as noted
26   supra, the court has now vacated. Plaintiff has offered no other intelligible rationale or argument
27   for disqualification and, thus, the motion will be denied.
28   /////
                                                          2
 1                                             Conclusion
 2         Accordingly, it is ORDERED that:
 3         1. Plaintiff’s motion for reconsideration and to vacate order for filing fees (ECF No. 13)
 4   is GRANTED in part as follows:
 5                a. The court’s order directing that monthly payments be made from plaintiff’s
 6         prison account (ECF No. 11) is VACATED;
 7                b. The motion is DENIED in all other respects.
 8         2. The Clerk is directed to serve a copy of this order on the custodial agency; and
 9         3. Plaintiff’s motion to disqualify (ECF No. 16) is DENIED.
10   DATED: September 24, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
